Citation Nr: 1038376	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  08-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
chronic low back strain with ruptured intervertebral disc, prior 
to April 3, 2008.

2.  Entitlement to an evaluation in excess of 40 percent for 
chronic low back strain with ruptured intervertebral disc, since 
April 3, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee. 

4.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from November 1972 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied increased evaluations for the low back and bilateral 
knee disabilities.  In a May 2008 rating decision, the RO granted 
an increased, 40 percent evaluation for the low back disability 
effective from April 3, 2008.  The Veteran elected to continue 
with his appeal on that issue.

The RO also granted service connection for left knee instability, 
rated 10 percent disabling, as a separate disability from that 
currently on appeal.  The Veteran has not initiated an appeal of 
that grant.

The Veteran provided testimony before the undersigned Veterans 
Law Judge at a June 2010 hearing held at the RO; a transcript is 
of record.  Tr.  At the hearing, the Veteran signed a waiver of 
initial VARO consideration of up-to-date additional VA treatment 
records which were then copied from the Temple VAMC and added to 
the claims file.




FINDINGS OF FACT

1.  Prior to April 3, 2008, the Veteran's low back disability was 
manifested by flexion of 80 degrees; there was no evidence of 
ankylosis or incapacitating episodes over the prior twelve 
months.

2.  Since April 2008, the Veteran's low back disability has been 
manifested by flexion of no worse than 30 degrees; there was no 
evidence of ankylosis or incapacitating episodes over the prior 
twelve months.

3.  The Veteran's left knee disability is manifested by 
functional impairment no greater than limitation of flexion to 45 
degrees; there is no limitation of extension.

4.  The Veteran's right knee disability is manifested by 
functional impairment no greater than limitation of flexion to 45 
degrees; there is no limitation of extension or instability of 
the right knee.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for 
chronic low back strain with ruptured intervertebral disc, prior 
to April 3, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010). 

2.  The criteria for a n evaluation in excess of 40 percent for 
chronic low back strain with ruptured intervertebral disc, since 
April 3, 2008, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.321, 3.951, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010). 

3.  The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 
3.951, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5299-5260 (2010). 

4.  The criteria for an evaluation in excess of 10 percent for 
chondromalacia of the right knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 
3.951, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257, 5299-5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in September 2006.  Notice was supplemented in May 2008, 
following the initial adjudication, followed by readjudication of 
the claim in a September 2008 supplemental statement of the case.  
A multipart notice suffices so long as the notice affords the 
claimant understandable information and a meaningful opportunity 
to participate in the claims process.  Mayfield v. Nicholson, 444 
F.3d 1328 at 1333 (Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained service treatment records and extensive VA 
treatment records.  The Veteran has submitted copies of non-VA 
treatment records dealing with cardiovascular problems, but has 
not identified any additional provider who may have relevant 
records.  The Veteran has been afforded repeated physical 
examinations, the reports of which contain adequate findings and 
rationale for adjudication.  While the Veteran alleged at his 
June 2010 hearing that his disabilities had worsened since his 
last VA examinations, a review of current treatment records shows 
no such worsening, and hence no additional examination is 
required.  A Board hearing has been conducted.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

On VA orthopedic examination primarily for his knees in October 
2006, the Veteran said that he had stiffness in his knees with 
swelling on an intermittent basis.  It was specifically noted 
that there was no instability.  His pain was at a level of 7/10.  
He reportedly took 800 mg. Ibuprofen as required with mild 
response.  Flare-ups were caused by bending, lifting and weather 
changes.  He said he had been fitted with knee braces but was 
allergic to the fabric so he was unable to wear them.  He had had 
no episodes of recurrent subluxation or dislocation or 
inflammatory arthritis symptoms.  The Veteran said that he had 
been unemployed for 3 years due to multiple medical conditions.  
He was self-sufficient in daily activities.  Range of motion of 
both knees was extension to 0 degrees (normal) and flexion to 120 
degrees (normal being 140) with slight pain at the endpoint and 
no additional pain on repetitious use.  Lachman and McMurray 
tests were negative.  There was no instability and no guarding of 
movement or effusion.  His gait was slightly antalgic.  There was 
no ankylosis.  Diagnosis was bilateral chondromalacia of the 
knees.

On VA orthopedic examination primarily for his back in October 
2006, the Veteran reported that he had had back pain since the 
onset in service, now of a chronic nature, with distribution into 
the left lower extremity to the knee and occasional 
"paresthesis".  He described it as a sharp pain, 8/10 for which 
he took 800 mg. Ibuprofen as required which "did not help the 
pain".  Flare-ups occurred with day-to-day activities such as 
bending and lifting, activities which the Veteran limited.  
Except for the left leg symptoms, he had no bowel, bladder or 
other abnormal features.  He ambulated without assistive devices 
but had and used a lumbar brace.   He said he could walk less 
than a mile, but had no unsteadiness or falls.

As for daily living, the Veteran said that his driving tolerance 
was limited and he was unable to participate in recreational 
activities.   On examination, the spine showed slightly kyphotic 
posture without abnormal curvatures.  Gait was antalgic.  Range 
of motion of the thoracolumbar spine was right lateral rotation 0 
to 30 degrees (normal, 0-30); forward flexion was 80 degrees 
(normal 0-90) with pain at that point; extension was 20 degrees 
(normal 0-30) with pain; and bilateral flexion and rotation was 
20 degrees (normal 0-30) without pain.  There were additional 
limitations of pain with repetitive use but no change in range of 
motion or paralumbar spasms.

The Veteran demonstrated diffuse tenderness across the 
lumbosacral region.  There was paralumbar muscle guarding, 
present bilaterally, but greater on the left than the right side.  
There were no other postural abnormalities.  Sensation was 
intact; Lasegue was negative; and deep tendon reflexes were 
equal.  Asked to describe incapacitating episodes in the prior 12 
month period requiring bed rest as prescribed by a physican, 
etc., the examiner said that there had been none.  X-rays showed 
degeneration from L-3/L-4 through L-5/S-1 and at L-5/S-1, with 
moderate loss of disk height with vacuum disk phenomenon and 
small focal posterior endplate spurring indenting the thecal sac 
anteriorly at L-4/L-5, mild circumferential annular disk bulge 
with small focal central disk protrusion indenting the thecal sac 
anteriorly with chronic worsening lumbosacral strain.

VA treatment records from February 2007 to December 2007 reveal 
complaints of generalized pain; the veteran did not refer to 
either his back or his knees in describing his impairment.  
Doctors did note a history of painful bilateral knees, but made 
no clinical findings regarding such.  He was in fact ambulatory 
with a steady gait.  Diagnoses of chronic pain syndrome and gouty 
arthritis were listed among the Veteran's active problems.

On an orthopedic examination by VA in April 2008, the Veteran 
said that since the 2006 VA examination, he had had more pain in 
the knees and the pain was more constant.  He said he had 
stiffness, swelling and locking in the left knee, the locking 
averaging once a day.  He said the left leg would give way about 
once a week, but in clarifying, he said he did not fall, but 
walked with a cane which prevented him from falling.  He had had 
no locking or giving way of the right knee.  

On examination, the Veteran described the pain level in the left 
knee as 10/10, and 7/10 in the right.  He sometimes had 
instability, locking and giving way, weakness, swelling and 
stiffness in the left knee but not the right.  There had been no 
heat or redness, fatigability or lack of endurance in either 
knee.  He had a prescription for Hydrocodone for the pain but 
would take it only in the morning, and then also aspirin for 
stroke prevention, and ibuprofen with fair response. 
Precipitating factors included walking 100 feet, driving, lifting 
anything more than 15 pounds, and sudden turning to the sides 
while standing.  Pain duration could be for a few hours 
particularly in the left knee.  There had been no episodes of 
dislocation or recurrent subluxation.

When asked about the impact on his daily living, he said he had 
been retired for about 4 years due to multiple disabilities.  He 
said he could not do anything when having a flare-up, could not 
drive more than 20 minutes and had trouble getting in and out of 
the bathtub.

Examination showed increased limitation, pain and fatigue on 
repetition and pain was throughout start to finish on flexion and 
extension movements particularly on the left.  There was some 
weakness in the quadriceps in the left compared to the right.  
There was no lack of endurance or incoordination on either side.  
There was some swelling of the left knee when compared to the 
right but no effusion in either.  He had instability and weakness 
in the left but not the right knee.  He had some tenderness over 
the medial line and above the patella in both knees.  

There was redness in the left knee but no heat in either knee.  
Movements were normal in both knees but he had guarding in the 
left more than the right.  Gait was antalgic and he was using a 
cane with the left hand; however, there were no callosities, 
breakdown or unusual shoe wear patterns noted, and no ankylosis.  
Extension was 0 degrees bilaterally (normal - 0), with flexion in 
the right knee of 0-110 and left knee 0-100, 0-90 and 0-80 
degrees on 3 repetitions (normal 0-140).  Drawer tests were 
negative and ligaments were normal.  X-rays showed mild 
osteophytosis around both knees, with mild narrowing of the right 
medial joint compartment and minimal narrowing of the medial 
joint compartment on the left.  The diagnosis was mild 
osteoarthritis, right greater than left.  Diagnoses were 
chondromalacia of both knees and mild osteoarthritis.  The 
examiner summarized that range of motion in the left knee was 
limited by 50 degrees due to pain and developing fatigue and 
weakness; and the right knee was limited by 30 degrees from 
normal due to pain when motions were repeated x 3.

On VA examination of his back in April 2008, the Veteran said 
that his sharp back pain was constant and ranged from 8-10/10.  
He used Ibuprofen and hydrocodone (in the morning only) with good 
response.  He had daily flare-ups on prolonged sitting (more than 
15-20 minutes), standing for more than 15 minutes or walking 
about 100 feet.  He would also have flare-ups with bending over 
and lifting anything more than 15 pounds.  There were no 
associated bowel or bladder complaints; he complained of 
intermittent numbness in the left leg.  

The Veteran said that he had had a cane for 20 years, but he had 
used it continuously for the past year.  He was not using a back 
brace.  He could walk for about 100 feet and then had to stop and 
sit, if possible for 5 minutes and then he could start walking 
again.  He said the cane kept him from falling secondary to the 
left knee giving way.  The Veteran reported having problems 
getting into the tub so he was using a shower stall.  He had also 
raised his beds on pedestals and was now able to get out of bed 
with less discomfort.  

He had problems lying in the bed for more than 2 hours when he 
would need to get out of bed and walk around.  There were some 
times when he had problems getting up from the toilet due to back 
pain.  He said that on dressing he had difficulty bending over to 
put on shoes, socks and pants and dressing of the lower body was 
slow. He had worked as a mechanic until 10 years before when he 
retired.  He said he had been unable to get other gainful 
employment to due to his back pain.  He had no recreational 
activities and could drive about 20 minutes only due to the back 
pain.

On examination of the back, he stood with slight forward bending 
and he stated that the position felt better for him.  Gait was 
antalgic.  He walked with the aid of a cane in the left hand.  
The back was asymmetrical as was the spinal motion due to the 
antalgic gait.  Motions of the thoracolumbar spine were forward 
flexion, limited to 30 out of 90 degrees; extension of 0-5 
degrees out of 30; left and right lateral flexion and right and 
left lateral rotation were all 0-10 degrees out of 30 degrees 
after three repetitions.  Pain was noted on all motions from 
beginning to end, repeated times three but there was no 
additional limitations noted due to fatigue, weakness or lack of 
endurance.  He demonstrated tenderness on palpation of the 
midline and over the lumbosacral paraspinal muscles, left more 
than right.  Muscle spasms were shown in the lumbar paraspinal 
muscles, left more than right.  Gait was antalgic.  

Sensory examination was intact.  He was unable to give full 
effort due to back pain.  Deep tendon reflexes, knee and ankle 
jerks were 2+and equal bilaterally.  He had volitional rectal 
control.  Lasegue sign on the right was 0-80 degrees and 0-60 
degrees on the left.  Various earlier X-rays and CT scans were 
reviewed and noted.  Diagnoses were: (1) chronic low back sprain; 
(2) degenerative disc disease from L-3/-L-4 through L-5/S-1; (3) 
mild disk bulging with a small focal central disk protrusion at 
L-5/S-1; (4) mild to moderate lower lumbar facet osteoarthritis.  
The examiner summed up that he had forward flexion limited by 60 
degrees; extension limited by 25 degrees; right and left lateral 
flexion limited by 20 degrees; and right and left lateral 
rotation limited by 20 degrees from normal due to the back pain 
repeated times three.

VA treatment records from January 2008 to June 2010 reveal that 
the Veteran had a cerebrovascular accident, following which he 
required a cane for ambulation.  While there was ongoing 
reference to gouty arthritis symptoms, records reflect no 
specific complaints regarding the back or knees, nor do doctors 
note any impairment of such.

He was given a general physical examination by VA in June 2008 
specifically with regard to his claim for individual 
unemployability, complete reports from which are of record.  The 
Veteran stated that the two service-connected disabilities which 
impacted his employment were his back and bilateral knee 
conditions, both of which had been stable since the April 2008 
examination.  He stated that additional nonservice-connected 
disabilities which has also impacted his ability to work included 
sleep apnea, chronic bronchitis, a cerebrovascular accident and 
right carotid artery stenosis, hypertension, congestive heart 
failure secondary to constrictive pericarditis, post operative 
periodcardiectomy and bilateral carpal tunnel syndrome.  He said 
he had last worked in 2000, full-time, as a mechanic earning 
$7,200 per annum, and left that job due to his back and knees.  
The examiner described him as in no acute distress, with antalgic 
gait, using a cane as an ambulating aid, well developed and well 
nourished.  Back motion was flexion to 60 degrees (0-90 normal); 
extension of 0 (normal 0-30); right and left lateral flexion and 
rotation was 0-10 degrees (normal 0-30).  He had increased pain 
through range of motion testing but no additional limitations due 
to fatigue, incordination, weakness or lack of endurance 
following repetitive use.  

There was no ankylosis.  X-rays showed moderate lower lumbar 
degenerative disease.  Flexion of the left knee was 110 of 140 
degrees with extension of 0 of 0; for the right knee, flexion was 
120 of 140 degrees and extension was again 0 of 0, with increased 
pain on all movements but no further limitation with 3 
repetitions.  He had positive tenderness of bilateral 
paravertebral muscles but normal curvature and symmetry.  
Straight leg raising was bilaterally negative.  Other clinical 
findings including of a sensory nature were also within normal 
limits.  The examiner concluded that due to the knees and low 
back on the one hand, and equally, to his nonservice-connected 
disabilities on the other, he was unable to work in his prior 
occupational endeavor.   His physical limitations included not 
lifting over 25 pounds, no repetitive lifting from 15-25 pounds, 
no more than 6 times per hours; no climbing ladders, operating a 
forklift or machinery; no repetitive back bending more than 6 
times an hour; no prolonged standing, walking for more than 10 
minutes total of combined standing or walking per hour.

At the hearing in June 2010, the Veteran presented a written 
waiver of initial VARO consideration of available up-to-date VA 
clinical records from 2007 which were subsequently added to the 
claims file.  These are through April 2010 and show no 
hospitalization or additional care for either back or knee 
problems.

At the hearing in June 2010, the Veteran said on inquiry that 
over many years his back had gotten worse but he did not really 
know if it had gotten worse since his last VA examination in June 
2008.  Tr. at 5.  He described daily activities to include 
washing dishes, mowing the grass with a mower his wife had gotten 
him, taking the garbage to the street, and getting in and out of 
the bathtub which was scary.  Tr. at 5.  He said he had a walker 
but the house was so full there was no place to use it.  Tr. at 
5-6.  He had numbness and tingling in both legs which he had been 
told was due to his back.  Tr. at 6.  The knees had gotten worse, 
and when sitting like at the hearing, became painful, as they did 
on stairs and the knees would lock or not do anything.  Tr. at 6.  
He said he had left knee instability but none in the right, only 
pain and locking.  Tr. at 7.  He said his knees would swell, and 
he medicated himself with a few beers.  Tr. at 7.  He could not 
use his knee braces prescribed by VA as they peeled the skin off 
his knees.  Tr. at 7.  Bending over was difficult and he had 
popping and cracking in his knees.  Tr. at 8.  He could not sit 
for very long.  Tr. at 8.

III.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Evaluation of a service-connected disability involving a joint 
rated on limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Functional loss may be due to the absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures.  
It may also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability affecting 
joints are reduction of normal excursion of movements in 
different planes, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. § 4.45.

A.  Low Back Disability

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 to 
5243, unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes).  
Ratings under the General Rating Formula for Diseases and 
Injuries of the Spine are made with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 40 percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 
4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal combined 
range of motion of the thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See also Plate V, 
38 C.F.R. § 4.71a.

Note (3) provides that, in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though it 
does not conform to the normal range of motion stated in Note 
(2). Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4) provides that the rater is to round each range of motion 
measurement to the nearest five degrees. Note (5) provides that, 
for VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

DC 5243 provides that intervertebral disc syndrome (IVDS) may 
also be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, if that method results 
in the higher rating when all disabilities are combined under 38 
C.F.R. § 4.25.  This means that neurological manifestations may 
not be separately evaluated, as they are used to support 
assignment of the evaluation for incapacitating episodes.  38 
C.F.R. § 4.14.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 10 percent disability rating 
for IVDS with incapacitating episodes having a total duration of 
at least one week but less than 2 weeks during the past 12 
months; a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; and a 60 percent disability rating for 
IVDS with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to DC 5243 provides that, for purposes of ratings under 
DC 5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician. Note 
(2) provides that, if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is to be rated 
on the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, whichever 
method results in a higher evaluation for that segment.  38 
C.F.R. § 4.71a.

The Board notes that the General Rating Formula for Diseases and 
Injuries of the Spine permits separate evaluation of neurological 
manifestations of a back disability.  Such has been considered 
here in light of the Veteran's complaints of occasional radiation 
of pain to the left lower extremity.  However, there is no 
objective medical evidence corroborating the complaints; sensory 
examinations are in fact normal.  As pain alone is not a service 
connectable disability in the absence of functional impairment, 
there is no diagnosis of a neurological disability.  In the 
absence of proof of a present disability no benefit can be 
granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

1.   Prior to April 3, 2008

To warrant assignment of an evaluation in excess of 20 percent 
prior to April 3, 2008, the evidence must establish a functional 
limitation of flexion of the thoracolumbar spine to 30 degrees or 
less, ankylosis of the thoracolumbar spine, or between four and 
six weeks of incapacitating episodes over the prior year.

There is no evidence of any incapacitating episodes.  No doctor 
prescribed bed rest for the Veteran.  Further, prior to April 
2008, measured ranges of motion of the low back were well in 
excess of 30 degrees.  80 degrees of flexion was reported in 
October 2006.  While repeated movements did increase the 
Veteran's pain, there was no measurable additional functional 
impairment as a result.  Given the retained range of motion, 
there is clearly no ankylosis of any type present prior to April 
2008.  Moreover, during this period the VA treatment records 
reflect no specific complaints or treatment for back problems.

The overwhelming weight of the evidence is against a finding that 
criteria for assignment of an evaluation in excess of 20 percent 
were met prior to April 3, 2008.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment 
other than identified in the schedule has not been shown.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required. 



2.  Since April 3, 2008

To warrant an evaluation in excess of 40 percent for a low back 
disability after April 3, 2008, the evidence would have to 
establish either ankylosis of the thoracolumbar spine or more 
than six weeks of incapacitating episodes over the past year.

The evidence supports no such finding.  There is clearly motion 
possible in the low back.  While the April 2008 examination 
showed flexion to only 30 degrees, as quickly as June 2008 
flexion had improved to 60 degrees.  It is clear that with daily 
use and repetitive motion the Veteran's back pain increases, as 
does his level of fatigue.  However, his actual functional 
impairment in no way approximates ankylosis, or fixation, of the 
spine in any segment.  Moreover, no doctor has prescribed, or 
noted any history of prescriptions for, bed rest.  There are no 
incapacitating episodes for VA purposes reflected in the record.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment 
other than identified in the schedule has not been shown.  
Therefore, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is required. 

B.  Left and Right Knees

The left and right knee disabilities are discussed together, as 
the analysis for each is the substantially similar, with 
allowances for potentially differing clinical findings.

A 10 percent evaluation is currently assigned for each knee under 
Code 5260, for limitation of motion of the knee joint in flexion.  
As was noted previously, a May 2008 rating decision considered, 
and granted, a separate compensable evaluation for left knee 
instability.  That decision has not been appealed.

Separate evaluations for the knee are permissible when based upon 
limitation of movement (Codes 5003, 5010, 5260, or 5261) and 
instability (Code 5257), as the Codes governing those 
disabilities rely upon separate evaluation criteria, and there is 
therefore no pyramiding in assigning multiple ratings.  38 C.F.R. 
§§ 4.14, 4.71a, Codes 5003, 5010, 5257, 5260, 5261; VAOGCPREC 9-
98; VAOGCPREC 23-97.  For limitation of motion, separate 
evaluations are assignable for impairment of flexion (Code 5260) 
and extension (Code 5261), but simultaneous assignment of an 
evaluation for arthritis (Codes 5003 or 5010) would be 
pyramiding.  38 C.F.R. §§ 4.14, 4.71a, Codes 5003, 5010, 5260, 
5261; VAOGCPREC 9-2004.

No discussion of the applicability of Code 5003 or 5010 is 
required here, as the Veteran has already been assigned a 
compensable evaluation for limitation of motion under Code 5260.  
The arthritis Codes not only permit no evaluation in excess of 10 
percent per joint, but assignment of any rating under them in 
addition to the current evaluation would be pyramiding.  No 
discussion of the potential application of Codes 5256 
(ankylosis), 5258 (dislocated semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5262 (impairment of 
the tibia and fibula), or5263 (genu recurvatum) is required, as 
none of these conditions has been diagnosed by doctors or alleged 
by the Veteran. 

According to Diagnostic Code 5257, which rates impairment based 
on recurrent subluxation or lateral instability of the knee, a 10 
percent rating will be assigned with evidence of slight recurrent 
subluxation or lateral instability of a knee; a 20 percent rating 
will be assigned with evidence of moderate recurrent subluxation 
or lateral instability; and a 30 percent rating will be assigned 
with evidence of severe recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight," "moderate," and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6 (2009).

With regard to the right knee (as this issue has been addressed, 
granted, and not appeal in the left knee), there is no objective 
medical finding or subjective allegation of instability, giving 
way, or subluxation of the right knee.  Doctors have repeatedly 
tested for such, and have specified that such symptomatology is 
not present in the right knee.  Moreover, the Veteran has stated 
on numerous occasions that he has had no such problems with the 
right knee.  The Veteran is competent to report on perceived 
instability, as such is observable to him through his five 
senses, and does not depend on any specialized knowledge or 
training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007).  For the right knee, no additional 
evaluation is warranted under Code 5257.

Under Diagnostic Code 5260, a 10 percent rating will be assigned 
for limitation of flexion of the leg to 45 degrees; a 20 percent 
rating will be assigned for limitation of flexion of the leg to 
30 degrees; and a 30 percent rating will be assigned for 
limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, a 10 percent rating will be assigned 
for limitation of extension of the leg to 10 degrees; a 20 
percent rating will be assigned for limitation of extension of 
the leg to 15 degrees; a 30 percent rating will be assigned for 
limitation of extension of the leg to 20 degrees; a 40 percent 
rating will be assigned for limitation of extension of the leg to 
30 degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

While the Veteran is competent to report, generally, that he has 
limitation of motion, and can report what he experiences insofar 
as pain, fatigue, or incoordination are concerned, he lacks the 
knowledge and skills needed to provide a specific range of 
motion.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 
Vet. App. 303, 309 (2007).

Neither the right nor the left knee demonstrates any limitation 
of motion in extension on repeated VA examinations.  Doctors 
uniformly note that extension is full to 0 degrees.  Moreover, 
the examiners state that while pain on motion increases with 
repeated movement, there is no additional functional limitation 
of either knee as a result.  The Veteran did report in April 2008 
that with daily use, he experienced additional pain with 
intermittent flare-ups, but such do not appear regular enough, or 
result in sufficient additional functional limitation, to warrant 
assignment of a compensable evaluation for either knee based on 
limitation of motion in extension.  The great weight of the 
evidence is against the claims.

In considering the manifestation of disability in flexion, the 
evidence of record reveals that the left knee is slightly worse 
than the right.  The Veteran reports greater pain consistently in 
the left knee, and doctors repeatedly have found a greater degree 
of functional impairment.  However, neither knee demonstrates an 
actual level of functional impairment, based on goniometer 
measurements or consideration of the DeLuca factors, warranting 
assignment of an increased evaluation under Code 5260.  

A finding of flexion limited to 30 degrees, or the functional 
equivalent, would be required to merit assignment of the next 
higher schedular evaluation.  At the very worst, the maximum 
noted impairment of the left knee is to 80 degrees flexion, and 
the right to 110 degrees.  This includes the additional 
functional impairment of the joints due to pain, weakness, and 
fatigue with repeated motions.  The degree of impairment shown 
simply does not meet the criteria for assignment of an increased 
evaluation for either knee.

The Boards notes that the Veteran stressed the use of a cane and 
an antalgic gait to several doctors.  However, the evidence of 
record shows that such was caused by a stroke, not by orthopedic 
problems.  One examiner also noted that while the gait did appear 
antalgic, there were no typical callosities, breakdown, or 
unusual shoe wear patterns corroborating the subjective reports.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  The Veteran is unemployed, but for reasons other 
than his knee disabilities.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required. 


ORDER

An evaluation in excess of 20 percent for chronic low back strain 
with ruptured intervertebral disc, prior to April 3, 2008, is 
denied.

An evaluation in excess of 40 percent for chronic low back strain 
with ruptured intervertebral disc, since April 3, 2008, is 
denied.

An evaluation in excess of 10 percent for chondromalacia of the 
left knee is denied. 

An evaluation in excess of 10 percent for chondromalacia of the 
right knee is denied. 


____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


